670 S.W.2d 318 (1984)
Thomas S. WHITLOW, d/b/a Whitlow Brick & Demolition Co., Appellant,
v.
W.M. "Mac" POLLEY, Appellee.
No. 12-83-0042-CV.
Court of Appeals of Texas, Tyler.
February 29, 1984.
*319 Robert A. Ray, Tyler, for appellant.
Jack Norwood, Holcomb & Norwood, Tyler, for appellee.
SUMMERS, Chief Justice.
This is an appeal from an order of the district court granting a temporary injunction. The order enjoined appellant and the acting sheriff of Smith County from proceeding with sale under execution of a certain tract of real property until further order of the court.
In its order granting the injunction, the trial court provided:
This order shall not be effective unless and until Plaintiff executes and files with the Clerk in conformity with the law, a bond payable to the Defendants in the amount of Five Hundred and No/100 ($500.00) Dollars which shall be signed by good and sufficient sureties as required by law.
The transcript does not reflect that appellee executed and filed with the clerk a temporary injunction bond to defendant nor that a writ of injunction was issued by the clerk.
Under Rule 684[1] a bond is required as a condition precedent to the issuance of a temporary injunction. Furthermore, it is settled law in this state that a temporary injunction issued without a bond is void. Goodwin v. Goodwin, 456 S.W.2d 885, 886 (Tex.1970); Lancaster v. Lancaster, 155 Tex.528, 291 S.W.2d 303, 308 (1956).
Since appellee did not file a bond in compliance with the court's order and Rule 684, he failed to satisfy the condition required for issuance of the writ of injunction. Thus, the court's order granting a temporary injunction has not been implemented as authorization for the issuance of such injunction and is unenforceable. We hold that, standing alone, such order is a nonappealable interlocutory order within the meaning of Rule 385 and Tex.Rev.Civ. Stat. art. 4662. This court is, therefore, without jurisdiction, and the appeal is dismissed.
NOTES
[1]  This and all other references to rules are to Texas Rules of Civil Procedure.